ACCEPTED
                                                                                             06-14-00186-CR
                                                                                  SIXTH COURT OF APPEALS
                                                                                        TEXARKANA, TEXAS
                                                                                       6/16/2015 10:07:46 AM
                                                                                            DEBBIE AUTREY
                                                                                                      CLERK

                        06-14-00186-CR through 06-14-00189

DARRIAN DAVIS-SANDERS,                  §                        FILED IN
                                               IN THE COURT OF APPEALS
                                                                6th COURT OF APPEALS
         Appellant                      §                         TEXARKANA, TEXAS
V.                                      §      SIXTH    JUDICIAL6/16/2015
                                                                 DISTRICT 10:07:46 AM
                                        §                            DEBBIE AUTREY
                                                                         Clerk
STATE OF TEXAS,                         §      TEXARKANA, TEXAS
          Appellee                      §

             MOTION FOR EXTENSION OF TIME TO FILE BRIEF

      COMES NOW the State of Texas, by and through her assistant criminal district

attorney and presents this Motion for Extension of Time to File Brief, and in support

thereof would respectfully show the Court the following:

   1. The brief in this case was due to be filed on or before June 15, 2015. Due to a
      calendaring mistake, counsel for the State erroneously believed the brief in these
      cases was due on or before June 16, 2015. There have been no extensions of time
      requested by or granted to the State.
   2. On June 8, 2015, counsel for the State was required to appear as lead trial counsel
      in cause nos. CR-14-25155 through CR-14-25158, each styled State of Texas v.
      Michael Edward Winchester, and in cause no. CR-14-25107, the State of Texas v.
      Kimberly Mueller Merwin, in the 336th District Court of Fannin County, Texas.
      Defendant Winchester is charged with several acts of sexual abuse against his
      minor step-daughter. Defendant Merwin is charged with tampering with
      Winchester’s victim. Given the nature of the charges, as well as the age and
      maturity of the victim and other witnesses in the case, the trials were unusually
      cumbersome and time-consuming to prepare. Furthermore, at or shortly before the
      trial date, both defendants independently moved for additional time to prepare,
      which the trial court granted. Although counsel for the State was not required to
      try these cases on June 8, he was nonetheless required to expend considerable
      effort in preparing them for trial on that date.
   3. The amount of preparation required for the above-described trials, as well as the
      expanded workload required of counsel has deprived him of a sufficient
      opportunity to review the record in this case and prepare an adequate response to
      Appellant’s points of error.
   WHEREFORE, PREMISES CONSIDERED, the State of Texas respectfully prays

this Court grant its motion and allow the State a 30-day extension of time in which to file

its brief in this matter. The State further requests any and all such additional relief as this

Court may deem just and appropriate.

Dated: June 16, 2015
                                                   Respectfully submitted,


                                                   /s/    John B. Setterberg
                                                   John B. Setterberg
                                                   State Bar No. 24043915
                                                   Assistant Criminal District Attorney
                                                   Fannin County, Texas
                                                   101 E. Sam Rayburn Dr., Ste. 301
                                                   Bonham, Texas 75418
                                                   903-583-7448
                                                   903-583-7682 (fax)

                             CERTIFICATE OF SERVICE

      The undersigned hereby represents that a true and correct copy of the foregoing
was delivered to counsel for Appellant by electronic mail and deposit in counsel’s
mailbox in the Criminal District Attorney’s office on this the 16th day of June, 2015.


                                                   /s/    John B. Setterberg
                                                   John B. Setterberg
                                                   Assistant Criminal District Attorney
                                                   Fannin County, Texas